RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the specification and claim 1, filed on 21 April 2022, have been entered in the above-identified application.  Claim 25 has been added and claims 4, 8, and 23 have been cancelled by applicant.  Claims 1-3, 5-7, 9-22, and 24-25 are pending, of which claims 3 and 15-20 remain withdrawn from consideration as described on page 1 of the Office Action mailed on 20 August 2020.

Applicant’s response was filed on 21 April 2022, beyond the statutory response period of the office action mailed 20 September 2021.  However, applicant’s petition to revive the application was granted, see ePetition request and grant each dated 21 April 2022.  Applicant’s response is fully considered herein.

WITHDRAWN REJECTIONS
The objections to the specification, made of record on page 3, paragraph 6 of the office action mailed 20 September 2021 have been withdrawn due to Applicant’s amendment in the response filed 21 April 2022.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) Reference in Dependent Forms. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claim 9 is rejected under 35 U.S.C. 112(d) or  35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. 
	Claim 9 depends from claim 1 and recites that the barrier layer is coated at a weight of greater than 10.0 grams per square meter.  However, claim 1 recites that the barrier layer is coated at a weight of between 2.5 and 10.0 grams per square meter.  These ranges are mutually exclusive.

Claim Rejections - 35 USC § 103
Claims 1, 2, 9-13, 21-22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475).
Regarding claims 1, 2, 9, 10, and 25, Bilodeau discloses a composite adhesive laminate construction for use as a label which contains a barrier layer, see abstract and title.  The label as shown in FIG. 1 includes printable face side 22 of first substrate 20, barrier layer 40, adhesive layer 30, and removable release liner 50 in order.  See description at col. 2, lines 47-61.  See figure reproduced below for convenience.  

    PNG
    media_image1.png
    272
    659
    media_image1.png
    Greyscale

The adhesive layer is described beginning at col. 4, line 21 and includes a polymer which can be cross-linked by actinic radiation, see col. 4, lines 65-67.  It would have been obvious to have selected an adhesive cross-linkable by ultraviolet radiation as the adhesive of Bilodeau as UV radiation is a known actinic radiation (see col. 10, lines 29-33).  Furthermore, Bilodeau teaches the use of ultraviolet radiation to cure the barrier coating in the Example at col. 12, lines 25-29.  Although this use of UV radiation is used for the barrier layer rather than for the adhesive layer in the example, Bilodeau clearly teaches that curing by UV radiation is a known actinic radiation process which is suitable for use with its label and thus has a reasonable expectation of success.
Bilodeau describes the first substrate beginning at col. 2, line 62.  This material may be a polymer film or paper sheet containing a migratory additive, see col. 3, line 43 through col. 4, line 20.  Wulf teaches that paper generally contains calcium ions since calcium is a common filler used in the paper industry, and that such ions are known to have a detrimental effect upon a pressure-sensitive adhesive as these ions may migrate to the adhesive layer.  See p. 1, [0006-0007] of Wulf. Calcium is a multivalent ionic species reading on the limitation of claim 10.  It would have been obvious to have selected paper for the first substrate of Bilodeau as this is one major category of materials specified in the patent reference.
Bilodeau teaches the use of a coated paper substrate which includes a coating of polyethylene, polypropylene, or other polymers which are known to be hydrophobic materials, see col. 4, lines 6-20.  This also reads on the claimed barrier layer. Bilodeau teaches the use of a cycloaliphatic epoxy material for the barrier layer 40, see col. 8, lines 50-54.  The coat weight of the barrier layer is from 1-30 grams per square meter (gsm), preferably from 2-6 gsm.  See col. 10, lines 25-27. This is within or overlaps the range specified in claims 1, 9 and 25.  Such a barrier layer necessarily prevents or substantially reduces migration of components from the first substrate to the adhesive layer.
The barrier layer is disposed as a liquid in the amount of at least 0.5 gsm, see col. 5, lines 58-60.  This overlaps the ranges recited in claims 8 and 9 and includes the ranges disclosed in Bilodeau.  
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 11, Bilodeau teaches including a pigment in the adhesive composition, see col. 4, lines 41-44.
Claim 12, Bilodeau teaches a release liner applied to the adhesive layer, see item 50 in FIG. 1 and description at col. 2, lines 55-56 and at col. 10, lines 37-61.
Claim 13, The coated substrate of Bilodeau reads on a barrier layer (the polymer coating) applied directly to the substrate layer (paper layer) as claimed. See col. 4, lines 6-20.
Claim 21, Bilodeau teaches that labels are die-cut from the composite sheet, see col. 12, lines 47-48.
Claim 22, Bilodeau teaches that the outer side 22 of the composite sheet shown in FIG. 1 is a printed or printable surface, see col. 2, lines 55-56.

Claims 5, 13 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) as applied above, and further in view of Yamada (U.S. Pat. 5,912,204).
Regarding claims 5, 8, and 9, Bilodeau and Wulf are relied upon as described above.  Bilodeau teaches the use of a cycloaliphatic epoxy material for the barrier layer 40, see col. 8, lines 50-54.  The coat weight of the barrier layer is from 1-30 grams per square meter (gsm), preferably from 2-6 gsm.  See col. 10, lines 25-27.  However, Bilodeau does not specify one of the specified substances for the barrier layer.
Yamada describes a thermosensitive recording adhesive layer which includes a barrier layer located between the substrate and the adhesive layer.  See abstract and col. 5, lines 37-47.  Suitable barrier layers include emulsions of styrene-butadiene copolymer, vinyl acetate resin, vinyl acetate-acrylic acid copolymer, acrylic ester resins, polyurethane resin, latexes of SBR (styrene-butadiene rubber), and other materials described at col. 5, line 62 through col. 6, line 11.  The barrier layer is disposed as a liquid in the amount of at least 0.5 gsm, see col. 5, lines 58-60.  This overlaps the ranges recited in claims 1 and includes the ranges disclosed in Bilodeau.  In an example at col. 15, lines 10-14, Yamada deposits the barrier coating liquid in an amount of 3 g/m2 on a dry basis.  This is within the range recited in claim 1.
Bilodeau and Yamada are analogous because they each disclose adhesive labels having a substrate, barrier layer, and adhesive layer in order and thus are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier layer emulsion material as taught by Yamada as at least a component of the barrier layer of Bilodeau in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include such a barrier layer material to prevent migration of the adhesive to the substrate support, see Yamada at col. 5, lines 37-47.
Regarding claim 13, the barrier coating of Yamada is applied directly to the substrate layer, see col. 15, lines 10-18.
Regarding claim 24, Yamada teaches that the barrier layer composition may further comprise a filler such as titanium oxide or zinc oxide, see col. 6, lines 11-18.  These are known white pigments.

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) and Yamada (U.S. Pat. 5,912,204) as applied above, and further in view of Cooper (U.S. Pub. 2017/0210867).  Note that Cooper is based on a document filed on 22 January 2016.
Regarding claims 6 and 7, Bilodeau and Wulf and Yamada are relied upon as described above.  Although Yamada teaches the use of an emulsion polymer for the barrier layer, Yamada does not specify the use of deionized water to form this material.  Yamada does describe an aqueous styrene-butadiene copolymer latex in water at Example 1 at col. 13, lines 47-65 but does not specify deionized water.
Cooper describes coatings and coated substrates with improved barrier properties, see title and abstract.  The primer coatings of Cooper include an aqueous composition of polymer such as polyvinyl alcohol, a polyurethane, a crosslinker, and deionized water, see p. 1, [0015].  See also p. 4, Example 1 at [0041] which uses deionized water.
The Examiner hereby takes Official Notice (see MPEP § 2144.03) that the use of deionized water when making aqueous compositions is notoriously well known for the purpose of containing fewer impurities than untreated water which could affect the materials of the aqueous composition.  Such a use for deionized water was notoriously well-known prior to the date of applicant’s invention and filing of his invention.
Bilodeau and Yamada and Cooper are analogous because they each disclose barrier layers used in laminate structures, thus they are similar in structure.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a deionized water as taught in Cooper to formulate the barrier emulsion of Yamada in the adhesive laminate of Bilodeau in order to arrive at the claimed invention as deionized water is a component having lower impurities than untreated water.  The Examiner takes Official Notice of this well-known fact as described above.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) as applied above, and further in view of Lavosky (U.S. Pub. 2007/0048480).
Regarding claim 14, Bilodeau and Wulf are relied upon as described above.  Bilodeau shows the barrier layer structure being coextensive with the substrate and adhesive layers as shown in FIG. 1 above but does not expressly require such a structure, and does specify a barrier layer being partially or intermittently applied to only portions of the sheet as claimed.
Lavosky describes a film label and coating which may be applied to, inter alia, vehicle tires, see abstract and p. 1, [0003].  The label structure includes a printable film layer and a print, an overprint (barrier) coating, and an adhesive layer, see p. 1, [0007, 0010, 0011, and 0012] Lavosky teaches the use of a discontinuous layer between the substrate and the adhesive layer such as only over a reverse-printed layer or over an unprinted layer for the purpose of protecting the print ink from re-wetting or dissolving upon contact with the adhesive layer, see p. 1, [0011-0012].  The substrate layer may be paper (see p. 1, [0004]) or a polymer (see p. 1, [0011]).
Bilodeau and Lavosky are analogous because they each disclose adhesive labels suitable for tires having a paper or polymeric substrate, barrier layer, and adhesive layer in order and thus are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier layer which is only partially or intermittently applied to only portions of the sheet as taught in Lavosky as the barrier layer of Bilodeau to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include only a partial layer of a barrier layer material to prevent migration of substances between the substrate layer and the adhesive layer over only the portions of the substrate where such substances (such as printed inks) exist.  This uses a minimal amount of barrier coating material in only the necessary locations.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 21 April 2022 regarding the 35 U.S.C. § 103 rejections of record over Bilodeau (U.S. Pat. 6,235,363) and other references have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 7-8 of the remarks that the references do not disclose, teach, or suggest the claimed sheet and barrier layer wherein the barrier layer is coated at a weight of between 2.5 and 10.0 grams per square meter.
The Examiner is not persuaded.  Bilodeau teaches that the coat weight of the barrier layer is from 1-30 grams per square meter (gsm), preferably from 2-6 gsm.  See col. 10, lines 25-27. This is within or overlaps the range specified in claims 1, 9 and 25.  Likewise, Yamada describes a thermosensitive recording adhesive layer which includes a barrier layer located between the substrate and the adhesive layer.  See abstract and col. 5, lines 37-47.  Suitable barrier layers include emulsions of styrene-butadiene copolymer, vinyl acetate resin, vinyl acetate-acrylic acid copolymer, acrylic ester resins, polyurethane resin, latexes of SBR (styrene-butadiene rubber), and other materials described at col. 5, line 62 through col. 6, line 11.  The barrier layer is disposed as a liquid in the amount of at least 0.5 gsm, see col. 5, lines 58-60.  This overlaps the ranges recited in claims 1 and includes the ranges disclosed in Bilodeau.  In an example at col. 15, lines 10-14, Yamada deposits the barrier coating liquid in an amount of 3 g/m2 on a dry basis.  This is within the range recited in claim 1.
Applicant further argues that the barrier layers of Bilodeau and Yamada are not the same as the claimed barrier layer.  On p. 8-9, applicant argues that the barrier layer of Yamada is provided in its thermosensitive recording label so as not to allow the activated thermosensitive adhesive to penetrate through the support and enter the thermosensitive coloring layer.  Yamada thus refers to different migratory components, and is particularly concerned with protection of its thermosensitive coloring layer from migratory components in the adhesive, which is the opposite of the claimed barrier layer which apprehends multi-valent ionic species before coming into contact with the adhesive layer.
The Examiner disagrees.  Claim 1 specifies that the barrier layer includes a substance which is a hydrophobic polymer but does not further detail such a polymer.  The barrier layer coating weight and functionality of including a substance to apprehend migration as specified.  Also, the extent of migration apprehension is not quantified in the claim.  Bilodeau’s barrier layer meets the coating weight limitation as noted above.  Furthermore, the barrier layer necessarily provides at least some hurdle to the migration of multi-valent ionic species from the substrate layer from coming into contact with the adhesive layer.  There is no evidence of record that the polymers disclosed in Bilodeau as the polymer coating layer would not provide such a function.  Note that claims are to be given their broadest reasonable interpretation consistent with the specification, see MPEP § 2111.
Regarding Yamada, this reference is relied upon to reject claims 5, 13, and 24 which recite additional limitations of the barrier layer including suitable hydrophobic polymers and additives contained therein.  Such limitations are met in this reference as noted in the rejection above.  Yamada also discloses a coat weight of the barrier layer which is within the range specified in claim 1.  As Bilodeau in combination with Yamada discloses the same barrier layer polymer and additive materials as claimed, such materials necessarily will meet the claimed functional limitation of being able to apprehend multi-valent ionic species as claimed.  Furthermore, there is nothing in the references to teach that the barrier layer is functional in only one direction, that is the barrier layer is expected to be able to apprehend migration of multi-valent ionic species both from entering and from exiting the adhesive layer.  
On p. 10-11, applicant argues that Bilodeau’s “barrier layer” and “coating layer” are different, and that the “barrier layer” of the reference does not have a specified coating weight within the claimed range.
The Examiner is not persuaded.  Bilodeau describes the barrier layer in detail beginning at col. 8, line 50 to be a radiation cured crosslinked cycloaliphatic epoxide.  The cycloaliphatic epoxy composition is applied to the underside of the first substrate with a coating weight in the range of from 1-30 gsm, and in one embodiment from 2-6 gsm, see col. 10, lines 19-35.  This barrier layer reads on the claimed barrier layer including a hydrophobic polymer substance and a coating weight within the claimed range.
Applicant further argues that the “barrier layer” of Bilodeau is used to prevent the exact opposite direction of migratory components, see p. 10 of the remarks.
In response, the Examiner notes that the cycloaliphatic epoxide containing barrier layer of Bilodeau is capable of preventing the transfer of migratory components from either direction., that is from the substrate 20 through the barrier layer 40 to the adhesive layer 30 or from the adhesive layer 30 through the barrier layer 40 to the substrate 20.  See FIG. 1 of Bilodeau and description at col. 2, lines 47-61.  The fact that applicant intends the barrier layer to operate in one specified direction does not exclude bidirectional barrier layers as in Bilodeau.
Applicant lastly argues that Wulf (U.S. Pub. 2009/0266475) is not combinable with the disclosures of Bilodeau and Yamada as Wulf is for a different end use than the present application.
The Examiner concedes that Wulf is not analogous art to the present invention.  However, Wulf is relied upon for the limited evidentiary purpose to describe that calcium ions are common in paper, and that such ions are known to have a detrimental effect upon a pressure-sensitive adhesive as they may migrate to an adhesive layer.  Wulf thus further describes known components of the paper substrate already disclosed in Bilodeau.  Wulf is thus not “relied on” for an obviousness rejection under 35 U.S.C. § 103.  See MPEP § 2141.01(a).
Accordingly, these 35 U.S.C. § 103 rejections are maintained.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759